DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 9/16/2021 has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,141,000. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the pending claims are encompassed by the patented claims.  Despite the fact that the patented claims vary in scope (i.e. they are narrower) than the pending claims, the patented claims disclose each and every limitation of the pending claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bearup (7,673,934).  With respect to claim 1, Bearup et al. disclose a child booster seat assembly comprising: a base seat (20) whereon a first seating areas is formed; an upper seat (30) whereon a second seating area is formed, the upper seat (30) being detachably installed on the base seat (20).  With respect to claim 2, a latch mechanism (40) for latching the upper seat on the base seat.  With respect to claim 3, the latch mechanism comprises an actuator (45) disposed on the upper seat (30); at least one first engaging structure (44) disposed on the upper seat and connected to the actuator; and at least one second engaging structure (27) disposed on the base seat (20) and located at a position corresponding to the at least one first engaging structure (44) for engaging with or disengaging from the at least one first engaging structure.  With respect to claim 4, at least one first guiding structure, in the form of a hollow formed between side walls (34) is formed on the upper seat, at least one second guiding structure, in the form of convex sidewalls (23) is formed on the base seat and located at a position corresponding to the at least one first guiding structure, the upper seat is guided to be aligned with the base seat by cooperation (i.e. nesting engagement) of the at least one first guiding structure and the at least one second guiding structure.  With respect to claim 4, wherein that at least one first engaging structure (44) is movably disposed on the at least one first duding structure by way of mounting sleeve (58), the at least one second engaging structure (27) is formed inside that at least one second guiding structure (see Figure 3), and the at least one first engaging structure and the at least one second engaging structure are engaged with each other to restrain separation of the upper seat (30) from the base seat (20).    With respect to claim 6, wherein the actuator (45) is a button, the at least one first engaging structure (44) is a latch and the at least one second engaging structure (27) is an indentation, in the form of a slot, the at least one first guiding structure is a key, the at least one second guiding structure is a keyway (note Figures 4 and 5 and the recessed sidewall portion (63) into which he sidewall portion (34) fits, like a key into a keyway in the broadest reasonable sense).    With respect to claim 7, the upper seat (30) comprises a seat bottom (32) and a seat back (35) pivotally disposed on the seat bottom.  With respect to claim 8, at least one pivoting boss (54) protrudes from the seat back, at least one through slot (unillustrated) formed on the seat bottom at side walls (34), and the at least one pivoting boss rotatable passed through the at least one through slot.  With respect to claim 15, the upper seat further comprises a harness system (unillustrated), configured to be positioned within slots (38) (see column 5, line 28).  With respect to claim 16, further comprising a tray (55) detachably disposed on the upper seat (30).    With respect to claim 18, the second seating area is less than the first seating area given that it is defined by a sidewall and rearward that nests inward of the sidewall and rear wall of the first seating area.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bearup (7,673,934) in view of Greger (9,635,955).  With respect to claim 12, Bearup fails to disclose at least one webbing strap connected to the upper seat portion for attaching the upper seat onto an adult chair.  Greger teaches and upper seat portion (30) with at least one webbing (750) connected thereto for connecting the upper seat onto an adult chair.  At least one chamber structure (726) located adjacent to a bottom portion of the upper seat (see Figure 13), the at least one chamber structure comprising an uncovered opening (see Figure 13, wherein the opening is uncovered when cover (722) hinges out of the way, and that at least one webbing strap being accommodated inside the at least one chamber structure through the uncovered opening.  The upper seat comprises a seat bottom, the seat bottom comprises a bottom body and at least one side panel (722) detachably installed at (723) on the bottom body at (727) and the at least one chamber structure is integrated with the at least one side panel, given that the chamber is closed off when the side panel is pivoted to a folded position.   With respect to claim 14, the uncovered opening is oriented horizontally (i.e. generally parallel to a plane of the seating surface) toward a center of the bottom portion on the open seat (note how the chamber is positioned inward with respect to side edges of the bottom portion).  It would have been obvious to add these structures to the underside of the Bearup device since such an addition would expand the possible applications of the seating device, enabling the upper seat (30) to be used without the lower seat (20) and also neatly containing the webbing.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bearup (7,673,934) in view of Ingraham et al. (US 2018/0279799).  As disclosed above, Bearup reveals all claimed elements with the exception of a seat cushion whereon a third seating area is formed, the seat cushion being detachably dispose don the upper seta and the third seating area being less than the second seating area.  Ingraham teaches a third seating area formed by S3 which is positioned on an upper seat (S2) which is attached to a base seat (S1) wherein the third seating area is smaller than the second seating area.   It would have been obvious to add such a third seating layer to the structure disclosed by Bearup since such a modification would help facilitate a smaller seat occupant with increased comfort and support.


Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims and Applicant overcomes the double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Li (US 2007/0040420).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636